Title: To Thomas Jefferson from Robert Patterson and Andrew Ellicott, 9 May 1801
From: Patterson, Robert,Ellicott, Andrew
To: Jefferson, Thomas


               
                  Sir
                  Philada., May 9th. 1801
               
               Should the office of Superintendant of the military stores of the United States, created by an Act of Congress passed the 2d of April 1794, and now held by Mr. Harris, become vacant; we would take the liberty of recommending Mr. George Ingel, of this place, as a suitable person for that office.
               For several years during our revolutionary war, and till the close of it, he served in a similar department, under Col. B. Flowers, at Lancaster: and, we believe, with integrity and reputation. He has, for some years past, been a Representative from the county of Philada. in our State Legislature. His character stands high in the estimation of every Patriot to whom he is known; and we have no doubt, would do honour to the appointment his friends are soliciting for him.
               We are Sir, with sentiments of high respect and esteem, your most obedt. servants
               
                  
                     Rt. Patterson
                  
                  
                     Andw; Ellicott
                  
               
            